ase 2:19-cr-20096-MAG-DRG ECF No. 14, PagelD.31 Filed 02/26/19 Page 1of5 bo

  

UNITED STATES DISTRICT COURT Zi
EASTERN DISTRICT OF MICHIGAN “oe
SOUTHERN DIVISION %

UNITED STATES OF AMERICA, 3

Plaintiff,

18 U.S.C. § 2252A(a)(5)(B)
18 U.S.C. § 2252A(a)(2)
DEVIN JAMAL WALKER,

Case: 2:19-cr-20096

Judge: Goldsmith, Mark A.
Defendant. MJ: Grand, David R.

Filed: 02-26-2019 At 10:24 AM

INFO USA v WALKER (dat)

 

INFORMATION

THE UNITED STATES ATTORNEY CHARGES:
COUNT ONE
(18 U.S.C. § 2252A(a)(2) - Receipt of Child Pornography)

On or about August 7, 2015 through on or about December 10, 2018, in the
Eastern District of Michigan, the defendant, DEVIN JAMAL WALKER, did
knowingly receive child pornography, as defined in 18 U.S.C. § 2256(8); and the
images received by the defendant were mailed, shipped, and transported using the

Internet, a means and facility of interstate or foreign commerce, and were mailed,

 

 
   

ase 2:19-cr-20096-MAG-DRG ECF No. 14, PagelD.32 Filed 02/26/19 Page 2 of 5

shipped, and transported in or affecting interstate or foreign commerce by any
means, including by computer, in violation of Title 18, United States Code, Section
2252A(a)(2).
COUNT TWO
(18 U.S.C. § 2252A(a)(5)(B) — Possession of Child Pornography)

On or about December 10, 2018, within the Eastern District of Michigan, the
defendant, DEVIN JAMAL WALKER, knowingly possessed one or more computer
hard drives, cell phones, cameras, DVDs, magazines, periodicals, and other material
which contained child pornography, as defined in Title 18, United States Code,
Section 2256(8), including but not limited to visual depictions of real minors
engaged in sexually explicit conduct, that had been shipped and transported using
any means and facility of interstate and foreign commerce, had been shipped and/or
transported in and affecting interstate and foreign commerce, and were produced
using materials that have been mailed, shipped and transported in and affecting
interstate and foreign commerce by any means, in violation of Title 18, United States

Code, Section 2252 A(a)(5)(B).

 
   

ase 2:19-cr-20096-MAG-DRG ECF No. 14, PagelD.33 Filed 02/26/19 Page 3 of 5

FORFEITURE ALLEGATION
Upon conviction of the offense charged in Counts One through Two of the
Indictment, the defendant, DEVIN JAMAL WALKER, shall, pursuant to 18 U.S.C.
§ 2253, forfeit to the United States the following:

i. Any visual depiction described in 18 U.S.C. §§ 2251, 2251A, 2252,
2252A, 2252B, or 2260, or any book, magazine, periodical, film,
videotape, or other matter which contains any such visual depiction, which
was produced, transported, mailed, shipped, or received in violation of
these subsections;

ii. Any property, real or personal, constituting or traceable to gross profits or
other proceeds obtained from such offense; and

ii. Any property, real or personal, used or intended to be used to commit or
to promote the commission of such offense or any property traceable to
such property, including, but not limited to the items seized on September
21,2018.

If any of the property described in the paragraphs above as being forfeitable

pursuant to 18 U.S.C. § 2253, as a result of any act or omission of the defendant —

a. cannot be located upon the exercise of due diligence;

b. has been transferred to, sold to, or deposited with a third party;

 

 
   

ase 2:19-cr-20096-MAG-DRG ECF No. 14, PagelD.34 Filed 02/26/19 Page 4of5

c. has been placed beyond the jurisdiction of this Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty;
the United States of America, pursuant to 21 U.S.C. § 853(p), intends to seek

forfeiture of all other property of the defendant up to the value of the above described

 

 

forfeitable property.
MATTHEW SCHNEIDER
United States Attorney
/ MATTHEW A. ROTH APRIL N. RUSSO
Assistant United States Attorney ALYSE WU
Chief, Major Crimes Unit Assistant United States Attorneys
211 W. Fort Street, Suite 2001 211 West Fort Street, Ste. 2001
Detroit, Michigan 48226 Detroit, MI 48226-3220

Email: matthew.roth2@usa.doj.gov | Phone: (313) 226-9129
Email: april.russo@usdoj.gov

Dated: February 26, 2019

 

 
 

 

Eastern District of Michigan Judge: Goldsmith, Mark A.
MJ: Grand, David R.

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this formtocom ‘Filed: 02-26-2019 At 10:24 AM
INFO USA y WALKER (dat)

 

Companion Case Information Companion Case Number:

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
CJ Yes No AUSA’s Initials: CH

 

 

 

 

 

Case Title: USA v. on Jamal Walker

County where offense occurred: Wayne

Check One: Felony []Misdemeanor CPetty
Indictment/ Information -— no prior complaint.
Indictment/__v¥_information -- based upon prior complaint [Case number: 19-mj-30632 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [{Compiete Superseding section below].

! Superseding Case Information

Superseding to Case No: Judge:

 

[_]Corrects errors; no additional charges or defendants.
[ Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

/ February 26, 2019 Yon LY =

Date April N. Russo
Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, Ml 48226-3277

Phone: 313-226-9129

Fax: 313-226-2372

E-Mail address: april.russo@usdoj.gov
Attorney Bar #, PA313475

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16
